Exhibit 10.4

SUBORDINATION AGREEMENT

THIS SUBORDINATION AGREEMENT (“Agreement”) dated as of January , 2007, is
entered into by and among U.S. Bank National Association, a national banking
association organized and existing under the laws of the United States, as
trustee (the “Trustee” and in its capacity hereunder as trustee, “Subordinated
Creditor”), MONOGRAM BIOSCIENCES, INC., a Delaware corporation (the “Company”),
and PFIZER INC., a Delaware corporation (the “Senior Creditor”).

RECITALS

A. The Company and the Senior Creditor have entered into that Collaboration
Agreement dated as of May 5, 2006, as amended, restated, supplemented or
otherwise modified from time to time, and in connection therewith entered into a
Note Purchase Agreement of even date therewith (the “Senior Note Purchase
Agreement”) pursuant to which the Company issued its 3% Senior Secured
Convertible Notes due May 19, 2010 in the aggregate principal amount of
$25,000,000 (the “Senior Note”) evidencing the loan of such funds to the Company
.

B. The Company entered into a Securities Purchase Agreement dated as of
January 11, 2007 with Highbridge International LLC (as such Securities Purchase
Agreement may be amended, restated, supplemented or otherwise modified in
accordance herewith from time to time, the “Securities Purchase Agreement”) and
the Company and Subordinated Creditor are concurrently herewith entering into
that Indenture (as such Indenture may be amended, restated, supplemented or
otherwise modified in accordance herewith from time to time, the “Indenture”)
pursuant to which the Company will issue 0% Convertible Senior Unsecured Notes
due 2026, in the aggregate original principal amount of $30,000,000 (the
“Securities”).

C. The terms of the Senior Note permit the Securities to be issued provided that
the Securities are subordinated to the Senior Note and the other Senior Debt (as
defined below) in form and substance reasonably satisfactory to the Senior
Creditor.

D. It is a condition precedent to the Senior Creditor’s willingness to consent
to terms of subordination of the Securities that the Subordinated Creditor on
behalf of the Holders (as defined below) enter into this Agreement with the
Senior Creditor.

E. To induce the Senior Creditor to consent to the terms of subordination of the
Securities, the Holders have agreed to subordinate, on the terms and in the
manner set forth below, the repayment of the Securities to the payment and
performance in full of the Senior Debt (as defined below).

 

- 1 -



--------------------------------------------------------------------------------

F. The Senior Creditor and the Subordinated Creditor, on behalf of each Holder,
desire to set forth their respective rights with respect to the obligations,
liabilities and indebtedness now or hereafter owing to each of them by the
Company.

Agreement

NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, and intending to be legally bound, the Company, the Senior
Creditor and the Subordinated Creditor, on behalf of each holder of Securities,
hereby agrees as follows:

1. DEFINITIONS. Unless otherwise defined herein, the following terms shall have
the following meanings (such meanings being equally applicable to both the
singular and plural forms of the terms defined):

“Affiliate” means, with respect to any specified person, any other person
directly or indirectly controlling or controlled by or under direct or indirect
common control with such specified person. For the purposes of this definition,
“control” when used with respect to any person means the power to direct the
management and policies of such person, directly or indirectly, whether through
the ownership of voting Securities, by contract or otherwise; and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.

“Holder” or “Holder of a Security” means the person in whose name a Security is
registered.

“Indenture” has the meaning given that term in the Recitals.

“Liquidated Damages” has the meaning given that term in the Indenture.

“Maximum Senior Debt Amount” means, at any time, (a) [$25,000,000] less (b) the
aggregate principal amount of repayments or prepayments of Senior Debt, other
than any such repayment or prepayment made in connection with a refinancing of
the Senior Debt.

“Officers’ Certificate” has the meaning given that term in the Indenture.

“Paying Agent” has the meaning given that term in the Indenture.

“Person” or “person” means any individual, corporation, partnership, limited
liability company, joint venture, association, joint-stock company, trust,
unincorporated organization, government or any agency or political subdivision
thereof or any syndicate or group that would be deemed to be a “person” under
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder, as in effect from time to time, or
any other entity.

“Redemption Price” has the meaning given that term in the Indenture.

 

- 2 -



--------------------------------------------------------------------------------

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of January 11, 2007, between the Company and the Buyer (as defined therein),
as such agreement may be amended from time to time.

“Repurchase Price” has the meaning given that term in the Indenture.

“Responsible Officer” has the meaning given that term in the Indenture.

“Secured Obligations” has the meaning given that term in the Senior Note
Security Agreement.

“Senior Debt” means the principal of, premium, if any, interest on, including
any interest accruing after the commencement of any bankruptcy or similar
proceedings, whether or not a claim for post-petition interest is allowed as a
claim in the proceeding, or termination payment with respect to or in connection
with, and all fees, costs, expenses and other amounts accrued or due on or
under, the Senior Note and the other Secured Obligations (including by any
pledge, lien or security interest of collateral with respect thereto), as such
Secured Obligations may be amended, modified or supplemented from time to time,
including any deferrals, renewals, extensions, refinancings or refundings
thereof; provided, however, that Senior Debt shall exclude the aggregate
outstanding principal amount of indebtedness incurred pursuant to the Senior
Debt Documents that cause the total aggregate principal amount thereof to exceed
the Maximum Senior Debt Amount at the time such indebtedness is incurred,
together with any interest, fees, expenses and any other obligations directly
attributable to such excess principal amount.

“Senior Note” has the meaning set forth in the Recitals.

“Senior Note Documents” means the Senior Note, the Senior Note Purchase
Agreement, and the Senior Note Security Agreement, as each may be amended,
restated, supplemented or otherwise modified from time to time.

“Senior Note Purchase Agreement” has the meaning set forth in the Recitals.

“Senior Note Security Agreement” means that Note Security Agreement dated as of
May 5, 2006 by and between the Company and the Senior Creditor.

“Subordinated Debt” means and includes all liabilities owing to the Subordinated
Creditor and the Holders under the Subordinated Note Documents, whether direct
or indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, costs
(including legal fees and disbursements) and other reimbursement and indemnity
obligations under the Subordinated Note Documents but excluding reasonable and
customary out-of-pocket expenses and obligations owing to Trustee in its
individual capacity as trustee. For the avoidance of doubt, it is agreed and
acknowledged that any Subordinated Debt incurred pursuant to or in connection
with any amendment, restatement, supplement or

 

- 3 -



--------------------------------------------------------------------------------

modification of the Subordinated Note Documents prohibited by this Agreement
shall, notwithstanding anything to the contrary herein, constitute “Subordinated
Debt” hereunder subject to the provisions hereof.

“Subordinated Debt Event of Default” means the occurrence of any event of
default under any Subordinated Note Document permitting the Subordinated
Creditor or any holder of the Subordinated Debt to accelerate the maturity of
the obligations under the Securities.

“Subordinated Note Documents” means collectively, the Securities Purchase
Agreement, the Indenture, the Notes, the Registration Rights Agreement and any
and all guarantees directly or indirectly guaranteeing any Subordinated Debt of
the Company to the Holders and the Subordinated Creditor under any of the
foregoing, whether now existing or hereafter created, as each may be amended,
restated, supplemented or otherwise modified in accordance with this Agreement
from time to time.

“Warning Notice” means a written notice by the Subordinated Creditor or any
Holder indicating its or their intention to accelerate all or any portion of the
Subordinated Debt or exercise any of their remedies with respect to all or any
portion of the Subordinated Debt, delivered to the Senior Creditor at least one
Business Day (as defined in the Senior Note) prior to such proposed date of
acceleration or exercise of remedies, provided that that none of the following
shall be deemed a Warning Notice: (i) notice by any Noteholder (as defined in
the Indenture) to the Company requesting delivery of share certificates pursuant
to the third paragraph of Section 15.2 of the Indenture and, (ii) any action
taken by the Subordinated Creditor pursuant solely to clause (b) of the proviso
of Section 4(a) of the Subordination Agreement and any notice in respect thereof
(iii) any action taken by the Subordinated Creditor solely for the specific
performance by the Company of its obligation to issue shares of common stock in
accordance with the Indenture and any notice in respect thereof and (iv) a
Notice of Default (as defined in the Indenture) delivered to the Company
pursuant to and solely for the purpose set forth in clauses (d), (f), (i) and
(j) of Section 7.1 of the Indenture.

Capitalized terms used but not defined herein shall have the meanings assigned
to such terms in the Indenture.

2. AGREEMENT TO SUBORDINATE.

The Company covenants and agrees, and the Subordinated Creditor agrees on behalf
of each Holder that all Securities shall be issued subject to the terms of this
Agreement; and each Person holding any Security, whether upon original issue or
upon transfer, assignment or exchange thereof, accepts and agrees to be bound by
such provisions.

The Subordinated Debt shall, to the extent set forth herein (including without
limitation, Section 3 hereof), be subordinated in right of payment to the prior
payment in full, in cash, of all amounts that constitute Senior Debt. The
payment of the principal and Accreted Value of, interest and premium, if any, on
and any and all fees, Extension Fees, Liquidated Damages, Share Delivery

 

- 4 -



--------------------------------------------------------------------------------

Damages and other payments with respect to all Subordinated Debt (including, but
not limited to, the Redemption Price and Repurchase Price) issued hereunder
shall, to the extent and in the manner hereinafter set forth, be subordinated
and subject in right of payment to the prior payment of all Senior Debt, whether
outstanding at the date of the Indenture or thereafter incurred, in full in cash
or payment satisfactory to the holders of Senior Debt. Upon the final maturity
of any Senior Debt or upon the acceleration thereof, neither the Company nor any
Person acting on its or their behalf, may make any payment or distribution of
any kind or character on, or in respect of, any Subordinated Debt, or acquire
any Subordinated Debt for cash or property or otherwise, and neither the
Subordinated Creditor nor the Holders shall receive or accept any of the
foregoing without the prior written consent of the Senior Creditor, unless and
until the Senior Debt has been paid in full.

No provision of this Agreement shall prevent the occurrence of any Default or
Event of Default (as each such term is defined in the Indenture) under the
Indenture as defined therein.

3. PAYMENT TO HOLDERS.

(a)(i) The Company shall not (A) pay (whether through payment, prepayment,
purchase, repurchase, redemption, defeasance or otherwise) all or any portion of
the principal, Accreted Value (as defined in the Indenture) of, or premium on
the Subordinated Debt or (B) pay any Repurchase Price or Redemption Price,
(ii) no prepayment, purchase, repurchase, redemption or other acquisition of the
Subordinated Debt shall occur, (iii) no deposit in respect of any of the
foregoing shall be made under the Indenture, and (iv) the Subordinated Creditor
and Holders shall not receive or accept (by way of set-off or otherwise) any
payments in respect of any of the foregoing, prior to the payment in full of all
Senior Debt. Nothing in this clause (a) shall prohibit the payment of Extension
Fees, Liquidated Damages, Share Delivery Damages (each as required by and
defined in the Indenture) and/or liquidated damages or penalties of similar
nature required by the Subordinated Note Documents (collectively, the
“Restricted Indenture Payments”) up to a maximum aggregate amount of $1,000,000
during the term of this Agreement and (ii) cash in respect of fractional shares
upon conversion (together with the Restricted Indenture Payments, collectively,
the “Specified Payments”). For the avoidance of doubt, until the Senior Debt has
been paid in full no Restricted Indenture Payment shall be made if such
Restricted Indenture Payments, collectively with Restricted Indenture Payments
already paid, in the aggregate would exceed $1,000,000, and all such Restricted
Indenture Payments shall be subject to this Section 3(a).

(b) The Company shall not make any payment of any other kind or character on or
with respect to the Subordinated Debt (including, but not limited to, any of the
Specified Payments), and no deposit shall be made under the Indenture in respect
of the Subordinated Debt at a time when such deposited amounts would not
otherwise be permitted under this Agreement in respect of the conversion of the
Subordinated Debt if:

(i) a default in the payment of any Senior Debt occurs and is continuing, unless
and until such default shall have been cured or waived by the appropriate
holders of the Senior Debt or shall have ceased to exist; or

 

- 5 -



--------------------------------------------------------------------------------

(ii) a default, other than a payment default, on any Senior Debt occurs and is
continuing that then permits holders of such Senior Debt to accelerate the
maturity of all or any portion of such Senior Debt (or would permit such holders
to so accelerate with the giving of notice or the passage of time or both) and
the Subordinated Creditor receives a notice of the default (a “Payment Blockage
Notice”) from a Senior Creditor or the Company;

provided that the Subordinated Creditor shall not be prohibited from receiving
payments on the Subordinated Debt by operation of Section 3(b)(ii) for more than
an aggregate of 179 days within any 360 day period. No nonpayment default that
existed or was continuing on the date of delivery of any Payment Blockage Notice
to the Subordinated Creditor (unless such default was waived, cured or otherwise
ceased to exist and thereafter subsequently reoccurred) shall be, or be made,
the basis for a subsequent Payment Blockage Notice, whether or not within a
period of 360 consecutive days. This Section 3(b) shall be subject to the
further provisions of Section 9 below.

(c) Unless this Agreement otherwise prohibits payments on or distributions in
respect of the Subordinated Debt at the time of such payments or distributions,
the Company shall resume such payments on the Subordinated Debt:

(i) in the case of a default referred to in clause (b)(i) above, on the date
upon which the default is cured or waived by the requisite holders of Senior
Debt or otherwise ceases to exist, or

(ii) in the case of a default referred to in clause (b)(ii) above, on the
earliest to occur of (i) the date on which such default is cured or waived or
otherwise ceases to exist, (ii) 179 days after the date on which the applicable
Payment Blockage Notice is received by the Subordinated Creditor, and (iii) the
date such payment blockage period shall have been terminated by written notice
to the Company or the Subordinated Creditor from the Senior Creditor; provided,
that if the maturity of such Senior Debt has been accelerated no payment may be
made on the Subordinated Debt until such default is cured or waived or such
Senior Debt is discharged or paid in full.

(d) Upon any payment by the Company, or distribution of assets of the Company of
any kind or character, whether in cash, property or securities, to creditors
upon any dissolution or winding-up or liquidation or reorganization of the
Company (whether voluntary or involuntary) or in bankruptcy, insolvency,
receivership or similar proceedings, all amounts due or to become due upon all
Senior Debt shall first be paid in full in cash, or other payment satisfactory
to the Senior Creditor, before any payment is made on account of the principal
of, or premium, if any, on the Subordinated Debt (including, but not limited to,
the Redemption Price or Repurchase Price); and upon any such dissolution or
winding-up or liquidation or reorganization of the Company or bankruptcy,
insolvency, receivership or other proceeding, any payment by the Company, or
distribution of assets

 

- 6 -



--------------------------------------------------------------------------------

of the Company of any kind or character, whether in cash, property or
securities, to which the Holders or the Subordinated Creditor would be entitled
(other than Permitted Junior Securities), shall be paid by the Company or by any
receiver, trustee in bankruptcy, liquidating trustee, agent or other Person
making such payment or distribution, or by the Holders or by the Subordinated
Creditor under the Indenture if received by them or it, directly to the holders
of Senior Debt, to the extent necessary to pay all Senior Debt in full in cash,
or other payment satisfactory to the holders of Senior Debt, after giving effect
to any concurrent payment or distribution to or for the holders of Senior Debt,
before any payment or distribution is made to the Holders or to the Subordinated
Creditor.

(e) As used herein, the term “Permitted Junior Securities” means, for purposes
of this Agreement, so long as the effect of any exclusion employing this
definition is not to cause the Subordinated Debt to be treated in any case or
proceeding or similar event described in this Section 3 as part of the same
class of claims as the Senior Debt or any class of claims pari passu with, or
senior to, the Senior Debt, for any payment or distribution),

(i) debt securities of the Company or any successor corporation provided for by
a plan of reorganization or readjustment in any such case, proceeding or similar
event referred to in this Section 3 above, so long as such debt securities:

(1) are subordinated at least to the same extent that the Subordinated Debt is
subordinated to the payment of all Senior Debt and are otherwise permitted by
the terms of the Senior Debt;

(2) are unsecured and not guaranteed by any entity that is not also a guarantor
of the Senior Debt;

(3) have no maturity, amortization, sinking fund, repayment or similar payment
earlier than the final maturity of all Senior Debt then outstanding (as such
Senior Debt may be modified pursuant to any such reorganization or
readjustment);

(4) do not require the cash payment of principal, interest or other cash amounts
until such time as all Senior Debt then outstanding (as such Senior Debt may be
modified pursuant to any such reorganization or readjustment) has been paid in
full;

(5) shall not be entitled to the benefits of covenants or defaults more
beneficial to the holders of such debt securities than those in effect with
respect to the Subordinated Debt on the date hereof (or the Senior Debt, after
giving effect to such reorganization or readjustment); and

(ii) shares of common stock of the Company or any successor corporation provided
for by a plan of reorganization or readjustment in any such case, proceeding or
similar event referred by in this Section 3;

 

- 7 -



--------------------------------------------------------------------------------

provided that, in each case with respect to clauses (i) and (ii) above, (x) if a
new corporation results from any such reorganization or readjustment, such
corporation assumes all Senior Debt that will be outstanding after giving effect
thereto and (y) the rights of the holders of the Senior Debt are not, without
the consent of such holders, altered by any such reorganization or readjustment,
including, without limitation, such rights being impaired within the meaning of
Section 1124 of the Bankruptcy Code, or any impairment on the right to receive
interest accruing during the pendency of a bankruptcy or insolvency proceeding,
including proceedings under the Bankruptcy Code.

(f) In the event of the acceleration of the Subordinated Debt because of an
Event of Default (as defined in the Indenture), no payment or distribution shall
be made to the Subordinated Creditor or any Holders (including without
limitation, in respect of principal, Accreted Value, Redemption Price,
Repurchase Price, premium, Liquidated Damages, Share Delivery Damages, Extension
Feess, fees or other payments) with respect to the Subordinated Debt by the
Company, except payments and distributions made by the Subordinated Creditor as
permitted by Section 9, until all Senior Debt has been paid in full in cash or
other payment satisfactory to the holders of Senior Debt or such acceleration is
rescinded in accordance with the terms of the Indenture. If payment of the
Subordinated Debt is accelerated because of an Event of Default (as defined in
the Indenture), the Company shall promptly notify holders of Senior Debt of such
acceleration.

(g) Notwithstanding the foregoing provisions, in the event that any payment or
distribution of assets of the Company of any kind or character, whether in cash,
property or securities (including, without limitation, by way of setoff or
otherwise) that is prohibited by the provisions of this Agreement, has been
received by the Subordinated Creditor or any of the Holders before all Senior
Debt is paid in full, in cash or by other payment satisfactory to the holders of
Senior Debt, or provision is made for such payment thereof in accordance with
its terms in cash or other payment satisfactory to the holders of Senior Debt,
then such payment or distribution shall be held in trust for the benefit of and
shall be immediately paid over or delivered to the holders of Senior Debt in the
same form of payment received by the Subordinated Creditor with appropriate
endorsements, for application to the Senior Debt and as their respective
interests may appear, as calculated by the Company.

The Company hereby acknowledges that the provisions of this Section 3 require
the Subordinated Creditor to pay over to the Senior Creditor any payments
received by the Subordinated Creditor in contravention of this Agreement, and
hereby irrevocably authorizes such payment to the Senior Creditor,
notwithstanding any instructions to the contrary that it may deliver to the
Subordinated Creditor after the date hereof.

Nothing in this Agreement shall apply to (i) claims of, or payments to, the
Subordinated Creditor under or pursuant to those provisions of the Indenture
relating to the compensation and indemnification of the Subordinated Creditor in
its capacity as trustee thereunder and (ii) the conversion of the Subordinated
Debt into shares of Common Stock as provided for by the Indenture.

 

- 8 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, nothing in this Section 3 or any other provision
of this Agreement shall prohibit the repayment of the Subordinated Debt by the
Company and the receipt of payment thereof by the Subordinated Creditor and the
Holders in the event that the Senior Creditor has received a Company Notice (as
defined in Section 16.2(a) of the Indenture) with respect to a Repurchase Event
(as defined in the Indenture) and a Fundamental Change (as such term is defined
in the Senior Note) has occurred under the Senior Note and the Senior Creditor
does not exercise its right to require the Company to purchase the Senior Note
in accordance with its terms within fifteen (15) Business Days (as defined in
the Senior Note) following notice from the Subordinated Creditor that it has
received at least one Repurchase Notice (as defined in Section 16.2(b) of the
Indenture) in connection with the applicable Repurchase Event . The Company
hereby agrees to provide the Senior Creditor with a copy of any and all Company
Notices with respect to a Repurchase Event concurrently with delivery of such
Company Notices to the Holders and the Subordinated Creditor hereby agrees to
provide the Senior Creditor with a copy of any and all Repurchase Notices in
connection with any and all Repurchase Events.

(h) The provisions of Section 3(b) shall not be applicable in any case in which
the provisions of Section 3(a), 3(d) or 3(f) hereof are applicable.

4. ENFORCEMENT OF PAYMENT OF SUBORDINATED DEBT.

(a) During any Standstill Period, the Subordinated Creditor and the Holders
shall not:

(i) accelerate the scheduled maturity of the Subordinated Debt;

(ii) assert, collect or enforce the Subordinated Debt or any part thereof;

(iii) take any action to foreclose or realize upon the Subordinated Debt or any
part thereof;

(iv) enforce any right of repayment, reimbursement, restitution, contribution or
indemnity whatsoever or any other payment obligation under any of the
Subordinated Note Documents;

(v) initiate (or join in) any judicial action with respect to the Subordinated
Debt, including initiating (or joining in) a filing of a petition for relief
under the Bankruptcy Code,

provided that, (a) the Subordinated Creditor or the Holders may file any notice
solely to the extent that it is required to toll the running of any applicable
statute of limitations (which filings would not be made earlier than thirty
(30) days prior to the expiration of such statute of limitations) and (b) the
prohibition in clause (ii) above shall not apply with respect to, and to the
extent, the Subordinated

 

- 9 -



--------------------------------------------------------------------------------

Creditor or any Holder takes any step to assert, collect or enforce amounts of
Restricted Indenture Payments, which collectively with Restricted Indenture
Payments already paid, in the aggregate do not exceed $1,000,000 during the term
of this Agreement.

(b) As used in this Section 4 the term “Standstill Period” means the period
beginning on the occurrence of a Subordinated Debt Event of Default and ending
on the earliest to occur of (i) the date on which such Subordinated Debt Event
of Default shall no longer be continuing or shall have been otherwise cured or
waived in writing, (ii) the date that is 180 days following the date that the
Subordinated Creditor (or any holder of the Subordinated Debt) shall have
delivered a Warning Notice to the Senior Creditor, (iii) the acceleration of any
Senior Debt, or (iv) the date that all of the Senior Debt shall have been paid
in full and the Senior Note Documents are terminated.

(c) The Subordinated Creditor shall provide a copy to the Senior Creditor of any
notice of any Subordinated Note Event of Default delivered by the Subordinated
Creditor (or any holder of the Subordinated Debt) to the Company pursuant to the
Subordinated Note Documents. The Subordinated Creditor agrees to notify the
Senior Creditor of any Subordinated Note Event of Default that shall have
occurred and be continuing. The Senior Creditor shall provide a copy to the
Subordinated Creditor of any notice of any Event of Default (as defined in the
Senior Note) delivered by the Senior Creditor to the Company pursuant to the
Senior Note.

5. ANNULMENT OF ACCELERATION.

In the event of a declaration of acceleration of the Subordinated Debt because
an Event of Default under the Indenture solely on the basis that the Senior Debt
has been accelerated or has begun to enforce is remedies in respect of a default
under the Senior Debt (which declaration of acceleration is effective as
provided in this Agreement), such declaration of acceleration shall be
automatically annulled if the Senior Creditor have rescinded their declaration
of acceleration in respect of the Senior Debt, as the case may be, within
fifteen (15) days of such declaration, have provided prompt notice of such
rescission to the Subordinated Creditor, and no other Event of Default under the
Indenture has occurred during such period of fifteen (15) days which has not
been cured.

In the event of such an annulment, any Event of Default under the Indenture
resulting from the Company’s failure to pay any amounts accelerated under the
Indenture shall be deemed waived, and any acceleration of the Subordinated Debt
predicated solely on such Event of Default under the Indenture shall be
automatically rescinded if, within one (1) Business Day after the restriction on
payment of the Subordinated Debt has expired or been terminated, the Company has
made payment in full of all past due amounts (excluding amounts due solely as a
result of acceleration) and no other Event of Default under the Indenture is
then continuing. Notwithstanding anything to the contrary in this Section 5, the
holders of Subordinated Debt shall not be required to rescind any acceleration
of the Subordinated Debt in the event that such rescission would prejudice the
their rights in any enforcement action which had commenced prior to such
rescission.

 

- 10 -



--------------------------------------------------------------------------------

6. SECURITY.

The Subordinated Creditor agrees that, prior to the payment in full of all
Senior Debt, the Subordinated Debt shall not be secured by any lien or security
interest in any assets or equity or debt securities of the Company.

7. SUBROGATION OF SUBORDINATED DEBT.

After the payment in full, in cash or other payment satisfactory to the holders
of Senior Debt, of all Senior Debt (and all commitments with respect to such
Senior Debt have terminated or expired), the rights of the Holders shall be
subrogated to the extent of the payments or distributions made to the holders of
such Senior Debt pursuant to the provisions of this Agreement to the rights of
the holders of Senior Debt to receive payments or distributions of cash,
property or securities of the Company applicable to the Senior Debt until the
principal, premium, if any, or interest on the Subordinated Debt shall be paid
in full in cash or other payment satisfactory to the holders of Senior Debt;
and, for the purposes of such subrogation, no payments or distributions to the
holders of the Senior Debt of any cash, property or securities to which the
Holders or the Subordinated Creditor would be entitled except for the provisions
of this Agreement, and no payment over pursuant to the provisions of this
Agreement, to or for the benefit of the holders of Senior Debt by Holders or
Subordinated Creditor, shall, as between the Company, its creditors other than
holders of Senior Debt, and the Holders, be deemed to be a payment by the
Company to or on account of the Senior Debt; and no payments or distributions of
cash, property or securities to or for the benefit of the Holders pursuant to
the subrogation provisions of this Agreement, which would otherwise have been
paid to the holders of Senior Debt, shall be deemed to be a payment by the
Company to or for the account of the Subordinated Debt. It is understood that
the provisions of this Agreement are and are intended solely for the purposes of
defining the relative rights of the Holders, on the one hand, and the holders of
the Senior Debt, on the other hand.

Nothing contained in this Agreement or elsewhere in the Indenture or in the
Securities is intended to or shall impair, as among the Company, its creditors
other than the holders of Senior Debt and the Holders, the obligation of the
Company, which is absolute and unconditional, to pay to the Holders the
principal, Accreted Value (and premium, if any), on the Securities as and when
the same shall become due and payable in accordance with their terms, or is
intended to or shall affect the relative rights of the Holders and creditors of
the Company other than the holders of the Senior Debt, nor shall anything herein
or therein prevent the Subordinated Creditor or the Holders from exercising all
remedies otherwise permitted by applicable law during the continuance of an
Event of Default (as defined in the Indenture) under the Indenture, subject to
the rights, if any, under this Agreement of the holders of Senior Debt in
respect of cash, property or securities of the Company received upon the
exercise of any such remedy.

Upon any payment or distribution of assets of the Company referred to in this
Agreement, the Subordinated Creditor, subject to certain limitations set forth
in the Indenture in respect of the

 

- 11 -



--------------------------------------------------------------------------------

Subordinated Creditor’s responsibilities as trustee thereunder, and the Holders
shall be entitled to conclusively rely upon any order or decree made by any
court of competent jurisdiction in which such bankruptcy, dissolution,
winding-up, liquidation or reorganization proceedings are pending, or a
certificate of the receiver, trustee in bankruptcy, liquidating trustee, agent
or other Person making such payment or distribution, delivered to the
Subordinated Creditor or to the Holders, for the purpose of ascertaining the
Persons entitled to participate in such distribution, the holders of the Senior
Debt and other indebtedness of the Company, the amount thereof or payable
thereon and all other facts pertinent thereto or to this Agreement.

8. AUTHORIZATION TO EFFECT SUBORDINATION.

The Subordinated Creditor on behalf of each Holder hereby authorizes and directs
the Subordinated Creditor on each Holder’s behalf to take such action as may be
necessary or appropriate to effectuate the subordination as provided in this
Agreement and as may be requested in writing and as prepared by the holders of
Senior Debt at their sole expense, and the Subordinated Creditor on behalf of
each Holder appoints the Subordinated Creditor to act as such Holder’s
attorney-in-fact for any and all such purposes. If the Subordinated Creditor
does not file a proper proof of claim or proof of debt in the form required in
any proceeding referred to in Section 3 hereof at least 30 days before the
expiration of the time to file such claim, the Senior Creditor is hereby
authorized to file an appropriate claim for and on behalf of the Holders and
each Holder hereby appoints the Senior Creditor to act as its attorney-in-fact
for any and all such purposes.

9. NOTICE TO THE SUBORDINATED CREDITOR.

The Company shall give prompt written notice in the form of an Officers’
Certificate to a Responsible Officer of the Subordinated Creditor and to any
Paying Agent of any fact known to the Company which would prohibit the making of
any payment of monies to or by the Subordinated Creditor or any Paying Agent in
respect of the Securities pursuant to the provisions of this Agreement.
Notwithstanding the provisions of this Agreement or any other provision of the
Indenture, the Subordinated Creditor shall not be charged with knowledge of the
existence of any facts which would prohibit the making of any payment of monies
to or by the Subordinated Creditor in respect of the Securities pursuant to the
provisions of this Agreement, unless and until a Responsible Officer of the
Subordinated Creditor shall have received written notice thereof at the office
of the Subordinated Creditor specified in Section 15 below from the Company (in
the form of an Officers’ Certificate) or from the Senior Creditor; and before
the receipt of any such written notice, the Subordinated Creditor shall be
entitled in all respects to assume that no such facts exist; provided that with
respect to any such monies that may become payable for any purpose pursuant to
Section 3(b) (but in no other case) unless the Subordinated Creditor shall have
received on a date not less than one Business Day immediately prior to the date
upon which by the terms hereof such monies shall become payable, the notice
provided for in this Section 9, then, anything in Section 3(b) hereof to the
contrary notwithstanding, the Subordinated Creditor shall have full power and
authority to receive such monies and to apply the same to the purpose for which
they were received, and shall

 

- 12 -



--------------------------------------------------------------------------------

not be affected by any notice to the contrary which may be received by it on or
after such prior date; provided further, that if the Subordinated Creditor shall
receive any such notice on the date upon which by the terms hereof such monies
shall become payable, the Subordinated Creditor may, in its reasonable
discretion, waive the time for notice provided in the foregoing proviso. Nothing
shall prevent any payment by the Subordinated Creditor to the holders of monies
deposited with it pursuant to Article 9 of the Indenture respecting satisfaction
and discharge of the Securities and the Indenture, and any such payment shall
not be subject to the provisions of Agreement; provided that, at the time of any
such deposit, such deposit and payment were permitted under this Agreement
without giving effect to the first clause of this sentence.

The Subordinated Creditor shall be entitled to conclusively rely on the delivery
to it of a written notice by the Senior Creditor or a Person representing
himself to be a holder of Senior Debt to establish that such notice has been
given by the Senior Creditor or a holder of Senior Debt. In the event that the
Subordinated Creditor determines in good faith that further evidence is required
with respect to the right of any Person as a holder of Senior Debt to
participate in any payment or distribution pursuant to this Agreement, the
Subordinated Creditor may request such Person to furnish evidence to the
reasonable satisfaction of the Subordinated Creditor as to the amount of Senior
Debt held by such Person, the extent to which such Person is entitled to
participate in such payment or distribution and any other facts pertinent to the
rights of such Person under this Agreement, and if such evidence is not
furnished, the Subordinated Creditor may defer any payment to such Person
pending judicial determination as to the right of such Person to receive such
payment.

10. TRUSTEE’S RELATION TO SENIOR DEBT.

The Trustee in its individual capacity shall be entitled to all the rights set
forth in this Agreement in respect of any Senior Debt at any time held by it, to
the same extent as any other holder of Senior Debt, and nothing herein or in the
Indenture shall deprive the Subordinated Creditor of any of its rights as such
holder.

With respect to the holders of Senior Debt, the Subordinated Creditor undertakes
to perform or to observe only such covenants and obligations as are specifically
set forth in this Agreement, and no implied covenants or obligations with
respect to the holders of Senior Debt shall be read into this Agreement against
the Subordinated Creditor. The Trustee shall not be deemed to owe any fiduciary
duty to the holders of Senior Debt and the Subordinated Creditor shall not be
liable to any holder of Senior Debt if it shall pay over or deliver to Holders,
the Company or any other Person money or assets to which any holder of Senior
Debt shall be entitled by virtue of this Agreement or otherwise.

11. NO IMPAIRMENT OF SUBORDINATION.

No right of any present or future holder of any Senior Debt to enforce
subordination as herein provided shall at any time in any way be prejudiced or
impaired by any act or failure to act on the part of the Company or by any act
or failure to act, in good faith, by any such holder, or by any noncompliance by
the Company with the terms, provisions and covenants of the Indenture,
regardless of any knowledge thereof which any such holder may have or otherwise
be charged with.

 

- 13 -



--------------------------------------------------------------------------------

12. CERTAIN CONVERSIONS DEEMED PAYMENT.

For the purposes of this Agreement only, (a) the issuance and delivery shares of
common stock of the Company upon conversion of the Securities or as payment of
any or all of any Premium Make-Whole Amount pursuant to the Indenture, shall not
be deemed to constitute a payment or distribution on account of the principal of
(or premium, if any), or interest on the Subordinated Debt or on account of the
purchase or other acquisition of the Subordinated Debt, and (b) the payment,
issuance or delivery of cash (except in satisfaction of fractional shares),
securities (other than shares of common stock of the Company issued upon
conversion of the Securities or as payment of any or all of any Premium
Make-Whole Amount pursuant to the Indenture) or other property upon conversion
of a Security shall be deemed to constitute payment on account of the principal
of such Security, the payment, issuance and delivery of such cash being made
subject to the subordination provisions of this Agreement.

13. ARTICLE APPLICABLE TO PAYING AGENTS.

If at any time any Paying Agent other than the Subordinated Creditor shall have
been appointed by the Company and be then acting hereunder, the terms “Trustee”
and “Subordinated Creditor” as used in this Agreement shall (unless the context
otherwise requires) be construed as extending to and including such Paying Agent
within its meaning as fully for all intents and purposes as if such Paying Agent
were named in this Agreement in addition to or in place of the Subordinated
Creditor; provided, however, that the first paragraph of Section 9 shall not
apply to the Company or any Affiliate of the Company if it or such Affiliate
acts as Paying Agent.

14. SENIOR CREDITOR ENTITLED TO RELY.

The Senior Creditor shall have the right to rely upon this Agreement, and no
amendment or modification of the provisions of this Agreement that adversely
affect the rights and interests of the Senior Creditor shall be effective as to
the Senior Creditor unless the Senior Creditor shall have agreed in writing
thereto. The Subordinated Creditor on behalf of each Holder acknowledges and
agrees that the provisions of Agreement are, and are intended to be, an
inducement and consideration to the Senior Creditor (whether such Senior Debt
was acquired or created before or after the issuance of the Securities, but
subject to the provisions of the definition of Senior Debt) to acquire and hold,
or to continue to hold, such Senior Debt, and such holder of Senior Debt shall
be deemed conclusively to have relied on the provisions of this Agreement in
acquiring and continuing to hold such Senior Debt.

 

- 14 -



--------------------------------------------------------------------------------

15. REINSTATEMENT.

To the extent the payment of or distribution in respect of any Senior Debt
(whether by or on behalf of the Company as proceeds of security or enforcement
of any right of setoff or otherwise) is declared to be fraudulent or
preferential, set aside or required to be paid to any receiver, trustee in
bankruptcy, liquidating trustee, agent or similar Person under any bankruptcy,
insolvency, receivership, fraudulent conveyance or similar law (such payment
being hereinafter referred to as a “Voided Payment”):

(a) then to the extent of such Voided Payment, that portion of the Senior Debt
that had been previously satisfied by such Voided Payment shall be revived and
continue in full force and effect as if such Voided Payment had never been made,
and

(b) the provisions of this Agreement shall be reinstated and continue in full
force and effect until the full amount of such Voided Payment (together with
interest thereon) is paid in full in cash or cash equivalents acceptable to the
respective holders of such Senior Debt.

It is further agreed that any diminution (whether pursuant to any court decree
or otherwise, including without limitation for any of the reasons described in
the preceding sentence) of Company’s obligation to make any distribution or
payment pursuant to any Senior Debt, except to the extent such diminution occurs
by reason of the repayment (which has not been disgorged or returned) of such
Senior Debt in cash or cash equivalents acceptable to the holders of Senior
Debt, shall have no effect on (and shall not reduce) the amount of Senior Debt
deemed to be outstanding hereunder, and the amount of all Senior Debt for
purposes of this Agreement shall be calculated as if no such diminution had
occurred.

16. ACTIONS BY HOLDERS OF SENIOR DEBT.

Unless expressly prohibited under Section 20(b) hereof, the Senior Creditor may,
at any time and from time to time, without the consent of or notice to the
Subordinated Creditor or the Holders, without incurring responsibility the
Subordinated Creditor or to the Holders and without impairing or releasing the
subordination provided herein or the obligations of the Subordinated Creditor
and the Holders hereunder to the holders of the Senior Debt, do any one or more
of the following:

(a) change the manner, place or terms of payment or extend the time of payment
of, or renew or alter, the Senior Debt or any instrument evidencing the same or
any agreement under which any Senior Debt is outstanding or secured;

(b) sell, exchange, release or otherwise deal with any property pledged,
mortgaged or otherwise secured;

(c) release any Person liable in any manner for the collection of Senior Debt;

 

- 15 -



--------------------------------------------------------------------------------

(d) exercise or refrain from exercising any rights against the Company or any
other Person; and

(e) take any other action in the reasonable business judgment of the holders of
Senior Debt.

17. REFINANCING OF SENIOR DEBT. In the event that any Person (a “Refinancing
Senior Creditors”) at any time hereafter extends credit to the Company and the
proceeds of such extension of credit are applied to the payment and performance
in full of all of the Senior Debt, then all indebtedness and liabilities of the
Company to the Refinancing Senior Creditors (the “Refinanced Debt”) shall be
entitled to the benefits of this Agreement to the same extent as the Senior Debt
and the Senior Creditor, provided that such Refinancing shall not (i) impose a
final maturity date of the Refinanced Debt or any other scheduled date for the
payment of principal or premium payable in respect of the Refinanced Debt which
is later than the earliest Repurchase Date, (ii) increase the maximum principal
amount of the Refinanced Debt in excess of the Maximum Senior Debt Amount,
(iii) provide for a cash interest rate or any other payment with respect to the
Refinanced Debt that is scheduled to be due after the first Repurchase Date,
(iv) include any redemption or call premium in excess of 2% plus the redemption
or call premiums then provided under the Senior Debt, (v) alter the
subordination provisions with respect to the Subordinated Debt, or (vi) directly
prohibit or restrict the payment of principal of, premium on, or other amounts
payable with respect to, the Subordinated Debt, or materially adversely effect
the Subordinated Creditor’s or the Noteholders’ remedies under the Subordinated
Debt Documents in each case in a manner that is more restrictive than the
prohibitions and restrictions contained in this Agreement and the Senior Note
Documents at the time of such refinancing. The Subordinated Creditor and the
Company shall promptly execute and deliver any agreement which the Refinancing
Senior Creditors shall reasonably request with respect thereto confirming the
terms and conditions of this Agreement in favor of the Refinancing Senior
Creditors. Any reference contained in this Agreement to the “Senior Creditor”
shall be deemed to include any holder of Senior Debt at any time, including,
without limitation, any Refinancing Senior Creditor.

18. LEGEND.

Any promissory note issued by the Company to the Holders or the Subordinated
Creditor evidencing the Securities shall contain the following legend:

THIS NOTE IS SUBJECT TO A SUBORDINATION AGREEMENT DATED AS OF JANUARY , 2007,
BETWEEN PFIZER INC., AND U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE PURSUANT TO
THE INDENTURE BETWEEN THE COMPANY AND U.S. BANK NATIONAL ASSOCIATION, AS
TRUSTEE, WHICH AMONG OTHER THINGS, SUBORDINATES THE COMPANY’S OBLIGATIONS
HEREUNDER TO THE COMPANY’S OBLIGATIONS TO CERTAIN HOLDERS OF SENIOR DEBT, AS
MORE FULLY DESCRIBED IN SAID SUBORDINATION AGREEMENT.

 

- 16 -



--------------------------------------------------------------------------------

19. TERMINATION OF SUBORDINATION.

This Agreement shall continue in full force and effect, and the obligations and
agreements of the Holders, the Subordinated Creditor and the Company hereunder
shall continue to be fully operative, until all of the Senior Debt shall have
been irrevocably paid and satisfied in full and such full payment and
satisfaction shall be final and not avoidable (subject to any reinstatement as
provided in Section 15).

20. AMENDMENTS TO SUBORDINATED NOTE DOCUMENTS.

(a) No provision of the Subordinated Note Documents shall, without the prior
written consent of the Senior Creditor, be amended, supplemented or otherwise
modified if the effect of such amendment, supplement or other modification would
be to (i) advance the final maturity date of the Subordinated Debt or any other
scheduled date for the payment of principal or premium payable in respect of the
Subordinated Debt prior to the first Repurchase Date, (ii) advance any
Repurchase Date (ii) increase the maximum principal amount of the Subordinated
Debt ,(iii) provide for a cash interest rate or any other payment with respect
to the Subordinated Debt that is scheduled to be due prior to the first
Repurchase Date or increase the amount of the Extension Fees, the Liquidated
Damages or the Share Delivery Damages, (iii) change any redemption or call
premium in respect of the Subordinated Debt in excess of 2% per annum,
(iv) alter the subordination provisions with respect to the Subordinated Debt,
(v) take any Liens in any assets of the Company or any other assets securing the
Senior Debt, or (vi) obtain any guaranties or credit support from any Person
other than the Company or (vii) impose on the Company any representations,
warranties, financial covenants, events of default or remedies that are
materially more restrictive or burdensome to the Company than the terms and
provisions of the Subordinated Note Documents as in effect on the date of this
Agreement, or alter any definitions to effect any of the foregoing; provided
that nothing contained in this Section 20 or elsewhere in this Agreement shall
be construed to require the consent of the Senior Creditor to any waiver by the
Holders or the Subordinated Creditor of any default or the Subordinated Debt
Event of Default under the Subordinated Note Documents or other term, provision
or condition contained in any of the Subordinated Note Documents or of any of
the rights and remedies of the holders or the Subordinated Creditor thereunder.

(b) No provision of the Senior Note Documents shall, without the prior written
consent of the Subordinated Creditor, be amended, supplemented or otherwise
modified if the effect of such amendment, supplement or other modification would
be to (i) extend the final maturity date of the Senior Debt or any other
scheduled date for the payment of principal or premium payable in respect of the
Senior Debt to a date after the first Repurchase Date, (ii) increase the maximum
principal amount of the Senior Debt such that the maximum principal amount
exceeds an amount equal to 115% of the Maximum Senior Debt Amount, (iii) provide
for a cash interest rate or any other

 

- 17 -



--------------------------------------------------------------------------------

payment with respect to the Senior Debt that is scheduled to be due after the
first Repurchase Date, (iv) change any redemption or call premium in respect of
the Senior Debt in excess of 2% per annum, (v) alter the subordination
provisions with respect to the Senior Debt, or (vi) directly prohibit or
restrict the payment of principal of, premium on, or other amounts payable with
respect to, the Subordinated Debt, or materially adversely effect the
Noteholders’ remedies under the Subordinated Debt Documents in each case in a
manner that is more restrictive than the prohibitions and restrictions contained
in this Agreement and the Senior Note Documents as in effect as of the date
hereof; provided that nothing contained in this Section 20 or elsewhere in this
Agreement shall be construed to require the consent of the Subordinated Creditor
to any waiver by the Senior Creditor of any default or Senior Debt Event of
Default under the Senior Note Documents or other term, provision or condition
contained in any of the Senior Note Documents or of any of the rights and
remedies of the holders or the Senior Creditor thereunder.

21. NOTICES.

Any demand, authorization notice, request, consent or communication shall be
given in writing and delivered in person or mailed by first-class mail, postage
prepaid, addressed as follows or transmitted by facsimile transmission
(confirmed by delivery in person or mail by first-class mail, postage prepaid,
or by guaranteed overnight courier) to the following facsimile numbers:

 

If to the Senior Creditor, to: Pfizer Inc. 235 East 42nd Street New York, New
York 10017 Attention: President, Pfizer Human Health Fax: (212) 808-8652

with copy at the same address to:

Attention: Vice Chairman, Executive Vice President and General Counsel

Fax: (212) 808-8924

If to the Company, to: Monogram Biosciences Inc. 345 Oyster Point Boulevard
South San Francisco, California 94080 Attention: Chief Financial Officer Fax:
(650) 635-1111

 

- 18 -



--------------------------------------------------------------------------------

with copy at the same address to:

Attention: General Counsel

Fax: (650) 635-1111

If to the Trustee, to: U.S. Bank National Association 60 Livingston Avenue St.
Paul, Minnesota 55107 Attention: Richard Prokosh, Corporate Trust Services
(Monogram Biosciences, Inc. 0% Convertible Senior Subordinated Notes due 2011)
Tel: (651) 495-3918 Fax: (651) 495-8097

Such notices or communications shall be effective when received.

The Company, the Senior Creditor or the Subordinated Creditor by notice to the
others may designate additional or different addresses for subsequent notices or
communications.

22. GOVERNING LAW; JURY WAIVER.

(a) This Agreement, and each and every term and provision hereof, shall be
governed by and construed in accordance with the internal law of the State of
New York.

(b) THE UNDERSIGNED ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE BUT THAT IT MAY BE WAIVED UNDER CERTAIN CIRCUMSTANCES. TO THE
EXTENT PERMITTED BY LAW, EACH PARTY, AFTER CONSULTING (OR HAVING HAD THE
OPPORTUNITY TO CONSULT) WITH COUNSEL OF ITS CHOICE, KNOWINGLY AND VOLUNTARILY,
AND FOR THE MUTUAL BENEFIT OF ALL PARTIES, WAIVES ANY RIGHT TO TRIAL BY JURY IN
THE EVENT OF LITIGATION ARISING OUT OF OR RELATED TO THIS AGREEMENT OR ANY OTHER
DOCUMENT, INSTRUMENT OR AGREEMENT BETWEEN THE UNDERSIGNED PARTIES.

23. SUBMISSION TO JURISDICTION.

Each party hereto irrevocably submits to the non-exclusive jurisdiction of any
state or federal court sitting in the County of New York over any suit, action
or proceeding arising out of or relating to this Agreement. To the fullest
extent it may effectively do so under applicable law, each party hereto
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.

 

- 19 -



--------------------------------------------------------------------------------

24. MISCELLANEOUS.

(a) This Agreement shall be binding upon, and inure to the benefit of, the
successors and permitted assigns of the parties hereto. The Senior Creditor
shall not at any time assign any of its rights and obligations under the Senior
Debt Documents to any Person other than any of its Affiliates (as defined in the
Senior Note) or a Refinancing Senior Creditor.

(b) In case any provision hereof shall be determined to be unenforceable, the
remaining provisions hereof shall remain valid and enforceable.

(c) This Agreement constitutes the final and complete agreement of the parties
thereto and shall not be amended or modified except in writing signed by the
Senior Creditor and the Subordinated Creditor, provided that the obligations of
the Company hereunder may not be modified without the consent of the Company.

(d) No failure or delay on the part of any party hereto in the exercise of any
power, right, remedy or privilege under this Agreement shall impair such power,
right, remedy or privilege or shall operate as a waiver thereof; nor shall any
single or partial exercise of any such power, right or privilege preclude any
other or further exercise of any other power, right or privilege. The waiver of
any such right, power, remedy or privilege with respect to particular facts and
circumstances shall not be deemed to be a waiver with respect to other facts and
circumstances.

(e) This Agreement and any amendments, waivers, consents or supplements hereto
or in connection herewith may be executed in any number of counterparts and by
different parties hereto or thereto in separate counterparts, each of which when
so executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

[Remainder of page intentionally left blank; signature page follows]

 

- 20 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first above written.

 

SENIOR CREDITOR PFIZER INC.

By:

 

 

Title:

 

 

SUBORDINATED CREDITOR U.S. BANK NATIONAL ASSOCIATION

By:

 

 

Title:

 

 

 

- 21 -



--------------------------------------------------------------------------------

COMPANY ACKNOWLEDGMENT AND AGREEMENT

The Company hereby accepts and acknowledges receipt of a copy of the foregoing
Agreement, and agrees that (a) it will not make any payment on account of the
Subordinated Debt except as the foregoing Agreement provides; (b) it will be
bound by all provisions of the foregoing Agreement; and (c) it will have no
rights, remedies or priorities either directly or as a third party beneficiary
by virtue of the foregoing Agreement except as expressly set forth herein.

The Company agrees not to take any action that would be contrary to the
provisions of the foregoing Agreement and agrees that no party shall have any
liability to the Company for acting in accordance with the provisions of the
foregoing Agreement and, except as otherwise provided therein, the Senior Note
Documents and the Indenture.

IN WITNESS WHEREOF, the undersigned has caused this Acknowledgment and Agreement
to be duly executed under seal as of the day and year first above written.

 

MONOGRAM BIOSCIENCES, INC., a Delaware corporation By:  

 

Printed Name:  

 

Title:  

 

 

- 22 -